Citation Nr: 1112924	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for the claimed residuals of a right ankle sprain.

4.  Entitlement to service connection for the claimed residuals of a left ankle sprain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the RO.

The Veteran was scheduled to testify at a hearing at the RO before a Veterans Law Judge in September 2008, but failed to report for it.  Accordingly, his hearing request is deemed to have been withdrawn.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings relating to a hearing loss, tinnitus or an ankle sprain in service or for many years thereafter.

2.  The Veteran is not found to have presented credible law assertion sufficient to establish a continuity of symptomatology referable to hearing loss, tinnitus or an ankle disorder since his period of active service.  

3.  The Veteran currently is not shown to have a hearing loss, tinnitus or an ankle disorder that can be linked to any documented event or incident of his period of active service.



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by a hearing loss in either ear due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

2.  The Veteran does not have a disability manifested by tinnitus due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

3.  The Veteran does not have a right ankle disability manifested by sprain residuals due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

4.  The Veteran does not have a left ankle disability manifested by sprain residuals due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of the VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In any event, where complete notice is not timely accomplished, such defect may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a June 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim of service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private and VA medical records and the report of a VA examination. 

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He has been an active participant in the claims process by submitting evidence and providing argument.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  

Therefore, any such defect  is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The applicable regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran seeks service connection for a bilateral hearing loss, tinnitus, and the residuals of sprains of each ankle.  He reports being a bosun's mate in service and having a general quarters station as a gunner's mate and loader.  He reports being exposed to excessive noise levels in connection with firing the guns in service.  He also reports spraining his ankles in service and being told now to take over-the-counter medication for his symptoms.  

The service treatment records are negative for complaints or findings pertaining to a hearing loss, tinnitus or a sprain of either ankle.  The Veteran's ears and lower extremities were evaluated as being normal on the separation examination in August 1970.  His whispered and spoken voice hearing tests were noted to be 15/15 in each ear.

In his claim submitted in June 2006, the Veteran reported having been exposed to loud noises and blasts during service and asserts that this acoustic trauma caused a bilateral hearing loss and tinnitus.

The Veteran was afforded an examination by VA in April 2007 in connection with his claim for pension benefits.  No pertinent medical history was reported.  An examination of the extremities revealed that he had full range of motion without any pain or limitation.  No diagnosis pertaining to hearing loss, tinnitus or an ankle condition was made.  

In summary, there is no competent, probative and credible evidence of the current existence of bilateral hearing loss, tinnitus or residuals of bilateral ankle sprains at any point during the course of the claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Accordingly, as the preponderance of the evidence is against the claim, service connection for the claimed bilateral hearing loss, tinnitus or residuals of sprains of each ankle must be denied.  

The Board notes that a VA examination was not conducted at to these issues.  However, such examination is not required when the evidence fails to reflect a plausible basis for linking a current disability to an event or incident of service.  

While the Veteran asserts that he has bilateral hearing loss, tinnitus and residuals of ankle sprains, there is no medical evidence even suggesting the presence of related disability at this time.    

Moreover, the Veteran's lay assertions are not found to be credible for the purpose of establishing that he has experienced continuous manifestations referable to a hearing loss, tinnitus or residual ankle disability since service.  His recent assertions are shown to be inconsistent with more reliable information recorded at the time of service showing normal hearing, feet and lower extremities at discharge.  

Significantly, the service treatment records serve to document complains of foot pain related to and treatment for resolved plantar warts in May and June 1970, but do not show that the Veteran manifested complaints or findings referable to an ankle injury or condition while on active duty.  

In addition, despite being advised to provide information concerning treatment for the claimed disorders, the Veteran has provided no competent evidence to support his claims of having current hearing or ankle problems.  The submitted private and VA medical records reflect treatment for various conditions over the recent past, but there is no showing of pertinent complaints or findings.  

Lacking credible lay assertions or other competent evidence to support his claim, the Board finds that a VA examination would serve no useful purpose for the purpose of deciding this appeal.  38 C.F.R. § 3.159(c)(4).  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for the claimed bilateral hearing loss, tinnitus, residuals of a right ankle sprain and residuals of a left ankle sprain is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


